DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 04/19/2022, with respect to the drawing objections and specification objections, and U.S.C. 112 rejections have been fully considered and are persuasive; and therefore have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 3-12 under U.S.C. 102 or 103 have been considered but are moot because the new ground of rejection does not rely on the previous primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments changes the claim scope and necessitates the new prior art rejections discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 line 12 recites “a pilot valve and a pneumatic pilot control channel which pneumatically connects the pilot valve to the pilot control port of the vent valve”.
Applicant’s “pilot valve” appears to be referring to valve 34 in applicant’s Fig. 1 which is not a pilot pressure controlled valve. This means the recitation of a “pilot valve” actually refers to a solenoid valve that controls the pilot pressure within the pilot control channel. However, claim 9 uses “a pilot valve” in line 10 to mean that the valve is pilot pressure actuated, which is inconsistent with the manner this term is used in claim 1. This inconsistency makes this term unclear and the claims indefinite. 
Claims 3-8, and 10-12 are indefinite because they depend from an indefinite independent claim 1 or 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehra et al. (US 2009/0079155), hereinafter ‘Rehra’.
	Rehra discloses:
Claim 1 (Currently Amended): A compressed air supply system for operating a pneumatic installation of a vehicle, comprising: a compressed air supply (6) connected to a compressor (2) having at least one compressor stage; a compressed air port (inlet of valve 14) to the pneumatic installation; a vent port (outlet of valve 24) to a venting environment; a pneumatic main line (the line including dryer 12) between the compressed air supply and the compressed air port, the pneumatic main line including an air dryer (12); a vent valve (24) arranged in the pneumatic main line, the vent valve having a pilot control port (Fig. 1, line 28 connected to pilot control port of valve 24); a pilot valve (30, solenoid valve that controls pilot pressure of pilot control line 28, consistent with applicant’s disclosure) and a pneumatic pilot control channel (28) which pneumatically connects the pilot valve to the pilot control port of the vent valve; and a pilot pressure accumulator (44) configured to be pneumatically connected to the pilot control port of the vent valve via a control line, wherein the pilot pressure accumulator is configured to provide, during venting of the compressed air supply system and independently of a pressure in the pneumatic main line, a control pressure to the pilot control port of the vent valve via the control line (paragraph [0030]-[0031] discloses accumulators transferring compressed air to line 8 which can be directed into the atmosphere, which would be through valve 24). 

Claim 3 (Previously Presented): The compressed air supply system as claimed in claim 1, wherein the pilot pressure accumulator is configured to be pneumatically connected to the pneumatic main line via an accumulator connection (accumulator connection at 43, and connected to main line including 12 via valve 34).  
Claim 4 (Previously Presented): The compressed air supply system as claimed in claim 1, wherein the pilot pressure accumulator is configured to be pneumatically connected to a pressure accumulator via an accumulator connection (under the broadest reasonable interpretation, pneumatic springs 18a,b,c,d, are pressure accumulators because they accumulate pressure, and each have accumulator connections 16a,b,c,d).  

Claim 5 (Previously Presented): The compressed air supply system as claimed in claim 1, wherein the pilot pressure accumulator is configured to be pneumatically connected to a gallery (8) via an accumulator connection (valve 43 is an accumulator connection).  

Claim 6 (Previously Presented): The compressed air supply system as claimed in claim 3, wherein a pressure accumulator check valve (14), configured to open in a direction of the pilot pressure accumulator and to block flow in an opposite direction, is arranged in the accumulator connection.  

Claim 7 (Currently Amended): The compressed air supply system as claimed in claim 1, wherein the pilot pressure accumulator is fully or partly integrated in the compressed air supply system (see Fig. 1, accumulator is integrated into the  air supply system which is generally denoted with ‘1’).  

Claim 9 (Currently Amended): A method for operating a compressed air supply system, wherein the compressed air supply system is configured to operate a pneumatic installation (1) in a vehicle and has a pilot pressure accumulator (44), the method comprising: compressing air to form compressed air (compressor 2); supplying, via a pneumatic main line (line including dryer 12), the pneumatic installation (18a,b,c,d) and/or a pressure accumulator (18a,b,c,d) and/or a gallery (8) with the compressed air; filling the pilot pressure accumulator with the compressed air (paragraph [0030]-[0030]); operating the pneumatic installation with the compressed air (paragraph [0030]-[0030]); and venting the pneumatic system via a vent valve (24) configured as a pilot valve and having a pilot control port (pilot port of valve 24 connected to pilot pressure control line 28), wherein the pilot pressure accumulator is connected to the pilot control port and holds, during venting of the pneumatic system and independently of a pressure in the pneumatic main line, the pilot control port under control pressure (accumulator 44 is connected to valve 24 through valves 30 and 43 and holds the valve 24 open independently of the pressure in the main line including dryer 12), and wherein the pilot pressure accumulator is pneumatically connected to the pilot control port via a control line (28, 36b) for actuation of the vent valve.  

Claim 10 (Previously Presented): The method as claimed in claim 9, wherein the pilot pressure accumulator is filled autonomously (controller controls the valves autonomously).  

Claim 11 (Currently Amended): The method as claimed in claim 9, wherein the pilot pressure accumulator is filled via the pneumatic main line and/or the pressure accumulator and/or the gallery (pilot accumulator 44 is filled by the gallery 8, which is fed by the main line including 12, and/or the pressure accumulators 18a,b,c,d under BRI).  

Claim 12 (Currently Amended): A vehicle with a compressed air supply system as claimed in claim 1 (see Rehra abstract).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehra in view of Bruchmann et al. (US 6089831), hereinafter ‘Bruchmann’.
Regarding claim 8, Rehra discloses the compressed air supply system of claim 6, but does not explicitly disclose that the pilot accumulator 44 is fully or partly integrated in a magnetic valve block.  
However, Bruchmann discloses a compressed air system for a vehicle similar to Rehra and the present application and therefore constitutes analogous art. Bruchmann discloses incorporating air reservoirs 37.1-37.5, and 20 (accumulators) into the device unit 63 as indicated in Bruchmann Fig. 1 with a dot-and-dash outline, and this structure includes magnetic valves, which makes this structure a magnetic valve block.
Since Rehra remains silent as to the specific spatial positioning of the pilot accumulator 44, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Rehra to have the pilot pressure accumulator is fully or partly integrated in a magnetic valve block as taught by Bruchmann as a mere matter of applying a known configuration to a known device to yield only predictable results. Repositioning the accumulator would not yield any unexpected results and would not change any operation or function of the device of Rehra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jurr et al. (US 2002/0153688) discloses a pertinent compressed air supply system for a vehicle including an air dryer, compressor, accumulator, pilot valves,  vent valve, etc.
Geiger et al. (US 7441789), Rehra et al. (US 7881840), Frank et al. (US 9694801), Couppee et al. (US 10377188) all disclose a pertinent pneumatic system for a vehicle, including various circuit configurations
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/           Primary Examiner, Art Unit 3745                                                                                                                                                                                             	May 5, 202214